United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3539
                                   ___________

Leonard Prentice,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Pizza Hut of America, Inc.,             *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                         Submitted: June 3, 2003
                             Filed: June 6, 2003
                                  ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Leonard Prentice, who is African American, appeals following the district
court’s1 adverse grant of summary judgment on his race-discrimination claims against
his former employer, Pizza Hut of America, Inc. (Pizza Hut). For reversal, Prentice
argues that the district court erred in granting summary judgment to Pizza Hut. He
also argues the court should have compelled production of documents, disclosure of
a witness’s address and telephone number, and depositions; granted his motion for

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.
sanctions; treated his motion to extend discovery as a Federal Rule of Civil Procedure
56(f) motion; and allowed the new claims in his amended complaint. After careful
review of the record, we affirm.

       We conclude that the district court’s decision not to compel discovery was not
an abuse of discretion: Pizza Hut represented that it had produced the documents at
issue and had provided Prentice with the name of the witness’s employer, and
Prentice did not request depositions until after the close of discovery and after the
deadline for filing nondispositive motions. See Toghiyany v. AmeriGas Propane,
Inc., 309 F.3d 1088, 1093 (8th Cir. 2002); Firefighter’s Inst. for Racial Equal. ex rel.
Anderson v. City of St. Louis, 220 F.3d 898, 903 (8th Cir. 2000), cert. denied, 532
U.S. 921 (2001). We also conclude that the denial of Prentice’s motion for sanctions
was not an abuse of discretion. See Lawrence v. Bowersox, 297 F.3d 727, 734 (8th
Cir. 2002) (standard of review).

       We find no abuse of discretion in the denial of a discovery extension or the
failure to treat the extension request as a Rule 56(f) motion. Prentice waited until
after the close of discovery to move for an extension, and he failed to state with
particularity what facts he expected further discovery would reveal as required by
Rule 56(f). See Stanbeck v. Best Diversified Prods., Inc., 180 F.3d 903, 910-11 (8th
Cir. 1999); Lyoch v. Anheuser-Busch Co., 139 F.3d 612, 616 (8th Cir. 1998), cert.
denied, 532 U.S. 921 (2001). Further, we conclude that the grant of summary
judgment was proper because Prentice offered no evidence that Pizza Hut’s
legitimate, nondiscriminatory reason for his discharge--poor work performance--was
a pretext for discrimination. See Burkett v. Glickman, 327 F.3d 658, 661 (8th Cir.
2003).

       Finally, we conclude that the district court did not abuse its discretion in
disallowing the new claims in Prentice’s amended complaint, as he did not obtain the
court’s permission or Pizza Hut’s consent to add new claims. See Fed. R. Civ. P.

                                          -2-
15(a); cf. Meehan v. United Consumers Club Franchising Corp., 312 F.3d 909, 913
(8th Cir. 2002) (denial of motion to amend is reviewed for abuse of discretion).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-